DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. Claims 17 and 34-42 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 34-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 and 36 – 40 were amended from dry matter solids to “coffee solids”, which in light of the specification are synonymous.
Those of skill in the art understand that dry matter of a liquid food, now referred to as “coffee solids”, refers to a sample of after it is subjected to a method of dehydration, and then destructive testing.
Those in the art understand several methods that are implored for such a process, including: from oven drying; to wherein the food is heat drying at normal pressure, then vacuum heat dried, followed by cooling and weighing, and the steps are repeated until the water content is removed.

The dehydration method is only the first step used in determining the contents of the compositions tested.  
After steps of dehydration, the dry matter is divided into samples for further testing, then the samples are subjected to a variety of test methods specific to the type of components measured.  Many of these tests are known to be destructive methods of testing, to digest the food matter with acids at high temperatures, because the dry food need to be chemically digested at high heat to break it down into specific components.
Therefore the method of dehydrating the food composition, does not provide amounts of components in the liquid composition, however, a showing of those in the dehydrated/destroyed product thereof. Said contents are not and cannot be determined by mere water removal.  
In this case the pending Specification does not disclose the method steps for content determination, therefore in light of the disclosure, it is unclear if the claimed amounts of ingredients in the liquid coffee claimed are toward a final dehydrated product achieved in a method of using the claimed liquid product for destructive testing, or the liquid product itself, as claimed.
In the remarks of 1/11/2022,  Applicant admits that amounts by dry matter (i.e. coffee solids) are a result of a process of using the coffee concentrate claimed in a process (several times throughout), wherein the coffee product is dehydrated and then measured as part of the dry matter that remains after the removal of moisture, wherein the appropriate characterization of components presented by this unit, in the claimed liquid coffee concentrate, are properties of the composition itself. 

Therefore, with regard to the prior art, the term/phrase "coffee solids"  encompasses dry matter properties inherent to the composition.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17, 34-37 and 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smits (2006/0083845) in view of Tonyes (2010/03167784), Grab, Demole (4,099,531), Ott (6,296,889) Clarke and Bel-Rhlid.
Grab: JP 2009-544632 A; PUBLISHED ON 17-Dec-2009

Clarke: Coffee: Recent Developments; John Wiley & Sons, Apr 15, 2008 - Technology & Engineering - 272 pages.

Bel-Rhlid: EP 1 887 876 B1; published 9/16/2009.


Independent claim 17, made by the process of claim 37
Smits teaches a method of making a liquid coffee concentrate (ab.), comprising:
subjecting roasted, ground coffee to one or more extraction steps with water resulting in a coffee extract (0006), as in claim 37;
separating the coffee extract, by fractionation during the extraction step(s) in a) resulting in a first primary coffee extract having more aroma than a 
concentrating at least the treated secondary fraction (0033), as in claim 37; and 
e)  combining at least the concentrated secondary fraction with the first primary coffee extract (i.e. high aromatic coffee extract) (0033), as in claim 37;
thereby obtaining a liquid coffee concentrate (0033), wherein the solids content of the liquid is between 20 and 75% (0030).

Smits does not discuss the use of step d) of claim 37, subjecting at least 25 wt% coffee solids of the low aromatic coffee concentrate to a heat treatment of at least 150 0C at a holding time for at most 15 minutes, however, in this case the product in this product-by-process claim is an obvious product, therefore the claim is unpatentable even though the prior product was made by a different process.
In the alternative, Tonyes also teaches methods of making liquid coffee concentrates (ab.).
Tonyes, provides that after a liquid coffee concentrate base made from coffee beans (Ex. 1, Fig. 1), wherein no aromatics are taught to be removed, it is subjected to a heat treatment of about 140 to 144 °C (i.e. 285 to 290 °F), which encompasses the claim of at least 150 °C.




Tonyes teaches that this treatment provides the benefits of driving the naturally occurring acid generating reactions in the liquid coffee concentrate to completion to form a stabilized liquid coffee concentrate (0020) that has an extended shelf life wherein the pH of the coffee concentrate remains constant over 12 months or more (0021).
Absent a showing of criticality, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making a liquid coffee concentrates/products, as the modified teaching above, to include a step of heating a liquid coffee concentrate base made from coffee grounds, including low aromatic coffee extract, to at least 150 °C, as claimed, because Tonyes illustrates that the art finds similar steps of heating a liquid coffee concentrate base made from coffee grounds that including low aromatic coffee extracts, is suitable for making similar product having the benefit of shelf stability for at least 12 months.
Further, since the teaching above provides the product as specifically claimed, it would be reasonable for one of skill in the art to expect that the product is capable of being made by the process claimed.

1.25 mg/kg dry matter solids or more of 2-phenyl-3-(2-furyl)-2-propenal
When looking in light of the pending specification, it is noted that the disclosure admits that 2-phenyl-3-(2- furyl)-2-propenal is inherent to the composition claimed (0011), therefore a reasonable interpretation of the teaching above would include that some 2-phenyl-3-(2- furyl)-2-propenal is in the composition as a whole.


Further, in light of Applicant’s admission that dry matter/coffee solids ingredients are inherent properties of the composition, it would be reasonable for one of skill in the art to expect that similar compositions made by similar methods would have similar properties, including: at least 1.25 ppm (2 mg/kg) 2-phenyl-3-(2-furyl)-2-propenal or more, as claimed.

The modified teaching, does not discuss the use of 2-phenyl-3-(2-furyl)-2-propenal, as claimed.
Grab also teaches methods of making coffee beverages (about 7th full para. on pg. 13), and further provides the use food flavorings therein, including: 2-phenyl-3-(2-furyl) prop-2-enal (i.e. -phenyl-3-(2-furyl)-2-propenal or) (on pg. 21, look toward the end of about line 15 of the para. starting: The flavor is…).
It would have been obvious to one of skill in the art, at the time of the invention, to modify the method of making coffee beverages, as the modified teaching of Smits, to include a step wherein the coffee comprises 2-phenyl-3-(2-furyl)-2-propenal, as claimed, because Grab illustrates that this ingredient will function to add flavoring to the coffee beverages, therefore one seeking its use would benefit from its functionality.

The modified teaching, does not discuss the amount of flavoring use.
Demole also teaches methods of making liquid foods, including coffee products (2, 10+), and further teaches the use of 1 to 10 ppm (1 to 10 mg/kg) of flavorings, such as: 2-phenyl-3-(2-furyl)-2-propenal for the benefit of aromatization (2, 10+).  

Demole teaches that the flavoring is suitable for solid foodstuff (2, 10+), which encompasses it being in the form of dry matter solids.
Such a teaching encompasses the claimed property of at least 1.25 mg/kg dry matter solids or more of 2-phenyl-3-(2-furyl)-2-propenal.
It would have been obvious to one of skill in the art, at the time of the invention, to modify the method of making coffee beverages, as the modified teaching of Smits, to include a step wherein the coffee comprises at least 1.25 ppm (2 mg/kg) 2-phenyl-3-(2-furyl)-2-propenal or more, as claimed, because Demole illustrates that the art finds encompassing ranges to be suitable for similar intended uses, including methods of making coffee beverages and further provides its benefit for added aroma, therefore one seeking its use would benefit from its functionality.

8.5 µg/kg dry matter solids or less of beta-damascenone
In light of Applicant’s admission that dry matter/coffee solids ingredients are inherent properties of the composition, it would be reasonable for one of skill in the art to expect that similar compositions made by similar methods would have similar properties, including: 8.5 µg/kg dry matter solids or less of beta-damascenone, as claimed.

Although, β-damascenone is a species of norisoprenoid having a honey-lime, fruity aroma which is long known to be present in coffee beans, the modified teaching above does not discuss it.

Ott also teaches methods of making liquid coffee products, like extracts (ab.) and further provides the use of at least one molecule of β-damascenone (2, 8+), as aromatics, which encompasses the claim of 8.5 µg/kg dry matter solids or less of β-damascenone.
Ott is not explicit about the β-damascenone being a dry solid, however, given the few options available: liquid, gas or solid, the teaching of its use, encompasses all three states.  Further, absent a showing of criticality, one of skill in the art would have the common knowledge to transfer the chemical unit measure into a desired state.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making coffee products, as the modified teaching of Smits, to include the use of beta-damascenone, as claimed, because Ott illustrates that the art finds the use of beta-damascenone in compositions for their function as aromatics, therefore one seeking its use would benefit from its functionality.

Quinic acid and Quinic acid lactone 
The modified teaching does not discuss the use of quinic acid lactone (QAL).
Clarke also teaches methods of making coffee beverages (title of Chapter 7), and further teaches coffee beans inherently comprise both quinic acid (QA) and quinic acid lactone (see col. 2, of pg. 55, including the para. below Fig. 2.6).
Clarke teaches the lactone functions in the beverage composition as a flavoring and the acid functions in the composition to impart acidity (middle of col. 2 of pg. 55). 


Clarke teaches the amount of quinic acid and its lactone is based on the type of roasting process the green coffee bean is subjected to, wherein a maximum lactone content is reaches with a medium roast and higher degrees of roasting reduces its content (top of col. 2 of pg. 55, and fig. 2.5).
Therefore, Clarke provides one of skill with a reasonable expectation of success in modify amounts of QA and QAL in the beverage by adjusting the roasting process for desire results.
It would have been obvious to one of skill in the art, at the time of the invention, to modify the method of making coffee products, as the modified teaching of Smits, to include quinic acid and its lactone, as claimed, because Clarke teaches said ingredients functions to increase acidity (quinic acid) and as flavorings (lactones thereof) in said compositions, therefore one seeking its use would benefit from its functionality.

Ratio of Quinic acid and quinic acid lactone 
The modified teaching, in Clarke, the QA and QAL in coffee are inherent, and that they each provide a distinct function.  Clarke goes on to provides one of skill with information on how to modify the amounts of QA and QAL (i.e. the ratio) by adjusting the roasting process for desire results.
The modified teaching does not discuss the ratio of quinic acid and quinic acid lactone, as claimed: a Quinic acid/Quinic acid lactone mol/mol ratio between 10 and 100. 


Bel-Rhlid also teaches methods of making liquid coffee concentrates (0082), and further provides that by adding an extract to them, that is made from coffee by treating it with an enzyme to hydrolyze at least part of the QAL, the benefit imparted is reduced bitterness (ab. and Methodology section).
Bel-Rhlid provides that the coffee product comprises: a weight ratio of QA to QAL in the product is within the range of from 12:1 to 1000,000:1 (see the Summary section), which encompasses the claim of a Quinic acid/Quinic acid lactone mol/mol ratio between 10 and 100. 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making liquid coffee products comprising QA and QAL, as the modified teaching above, to include a QA/QAL mol/mol ratio between 10 and 100, as claimed, because Bel-Rhlid illustrates that the art finds encompassing amounts to provide the benefit of reduced bitterness for similar intended uses, therefore one seeking its use would benefit from its functionality.

pH of 4.8 to 6
The modified teaching, in Tonyes, provides liquid coffee concentrates have a pH of 4.7 to 5.3 (0025), which encompasses the claimed pH of 4.8 to 6.  Tonyes teaches that the coffee product made has the benefits of being stabilized (0020) with an extended shelf life wherein the pH of the coffee concentrate remains constant over 12 months or more (0021).


Water extracted coffee solids
Smits teaches that  (0002) extracts, including coffee solids (0030) are water extracted coffee substances (0002).

In summary, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  The prior art included each element claimed although not necessarily in a single reference, and one of ordinary skill in the art could have combined the elements as claimed by known methods of making coffee products, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further, a predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

Dependent claims
As for claim 34, the QA:QAL ratio, discussed above, encompasses the claimed range of the Quinic acid/Quinic acid lactone mol/mol ratio of between 30 and 100.



As for claim 35, the modified teaching, in Tonyes, provides a pH of 4.7 to 5.3 (0025), which encompasses the claimed pH of 5.0 to 5.2 (see pH section above).

As for claim 36, since the potassium content and sodium content claimed are optional, they require no patentable distinction over the rejection above.

As for claim 37, with regard to the prior art, the term/phrase "obtainable" encompasses being capable of because obtainable means able to be obtained; and “able to” means capable of or optional. 
A product claim is toward a composition, the ingredients therein, and any physical or chemical structures they impart to the composition.
In this case, the product limitations are already shown be obvious, therefore claim 37 merely imparts that the product is capable of being made by the process claimed. 
Please see the discussion above, toward the claimed liquid coffee concentrate.

As for claim 41, the modified teaching, in Tonyes, provides a pH of 4.7 to 5.3 (0025), which encompasses the claimed pH of 5.0 to 6.0 (see pH section above).
As for the pH of the liquid coffee concentrate remaining at 5 to 6 at 8 weeks of shelf storage at ambient temperature: It would be reasonable to expect that similar compositions have similar functionality, including that the liquid coffee concentrate remaining at 5 to 6 at 8 weeks of shelf storage at ambient temperature, as claimed.

Further, Tonyes teaches a stabilized liquid coffee concentrate (0020) has an extended shelf life wherein the pH of the coffee concentrate remains constant over 12 months or more (0021), as further discussed above.

As for claim 42, the modified teaching, in Bel-Rhlid, provides a step of hydrolysis to reduce the QAL (0018), wherein total amounts of QA are from about 75 to 100 wt% more that untreated coffee products.  
Clarke shows untreated coffee has between about 5 to 7 g/kg of QA, which means Bel-Rhlid’s increase in QA of about 75 to 100 wt% would result in about 8.5 to 14 g/kg of QA, which encompasses the claim of at least 120 mmoles acid/kg coffee solids, as claimed.
As for the amount of acid being released by a step of hydrolysis, since the claims are toward a composition, the source of the acid content does not further limit the amount of acid in the coffee concentrate claimed. 
 
Claim 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smits (2006/0083845) in view of Tonyes (2010/03167784), Grab, Demole (4,099,531), Ott (6,296,889) Clarke and Bel-Rhlid, as applied to claims 17, 34-37 and 41-42 above, further in view of Solario (2004/0137126).
As for claim 38, the modified teaching above does not discuss the claimed potassium content of 20 to 55 g/kg dry matter (2 to 5 wt%); or sodium content of 0.1 to 4 g/KS (0.01 to 0.4 wt%) dry matter (elected for examination).

Solorio also teaches methods of making coffee concentrates (0004-0008+, 0010, Ex. 4) and further provides that the salt content is up to 1% of sodium chloride (i.e. a dry matter) (0010).  
When looking at the teaching of a whole, all of the example of the formulations used to make the food products are by weight percent (see Ex. 1, 2, 4 and 6), therefore it is reasonable to expect said value is 1 wt%.
Further, the teaching of a genus, percentage, is so small that it makes the species, weight percent obvious because in this specific case the various permutations of types of percentage in the generic are so small (weight or volume) that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are few alternatives.

Sodium chloride has a sodium content of about 39 wt% sodium, which means that the coffee concentrate of about 0.39 wt% sodium, which encompasses the claim of
a sodium content of 0.1 to 4 g/KS (0.01 to 0.4 wt%) dry matter.




It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making coffee concentrates/products, as the modified teaching above, to include the use of sodium, as claimed, because Solario illustrates that the art finds sodium to be suitable for similar intended uses, including methods of making coffee concentrates/products (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.
Further, although it has not been written down, sodium is known for use in food because it is essential for nerve and muscle function of its consumers.  Also in the form of NaCl, as taught, it functions in a food composition as a flavoring.  Therefore one of skill would be motivated to use sodium when making foods, to provide essential nourishment to the consumers and to impart its flavor, wherein one seeking its use would benefit from its functionality.

As for claim 39, since base claim 38 provided an option of potassium content or sodium content, and sodium content was elected for examination, the claimed following potassium content fails to further limit the embodiment examined.

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smits (2006/0083845) in view of Tonyes (2010/03167784), Grab, Demole (4,099,531), Ott (6,296,889) Clarke, Bel-Rhlid and Solario (2004/0137126), as applied to claims 38-39 above, further in view of Yoshiyuki.
Yoshiyuki: PUBLICATION NUMBER: JP 2003-299441 A; PUBLICATION DATE: 21-Oct-2003.	


The modified teaching, in Tonyes, provides the use of potassium hydroxide as the alkali agent (ref. clm. 5), however, the modified teaching does not discuss the potassium content therefore, of 20 to 55 g/kg dry matter (2-5 wt%).
Yoshiyuki also teaches methods of making coffee concentrates (ti.) and further provides an embodiment of the use of potassium by way for potassium hydroxide (e.g. about 70 wt% potassium) used in an amount of 0.01 to 5 wt% per solid content (i.e. dry matter) (0007), which amounts to about 0.007 to 3.5 wt% of potassium.
Yoshiyuki also teaches an embodiment wherein the alkaline agent (e.g. potassium hydroxide) is used in unlimited amounts (see ref. clm. 1).
Therefore, Yoshiyuki’s teaching encompasses a potassium content of 20 to 55 g/kg dry matter (2-5 wt%), as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making coffee concentrates with potassium as alkali agents, as the modified teaching above, to include the amount of potassium provided to the composition by way of the alkali agent, including the amounts claimed, because Yoshiyuki illustrates that the art finds the use of potassium hydroxide as being suitable for delivering encompassing amounts of potassium to coffee concentrates when used therein as an alkali agent.

Response to Arguments 
Claim Objection 
It is asserted, that the claims are objected to as allegedly improperly formatted. Specifically, the Examiner asserts that each element or step should be separated by a line indentation where a claim sets forth a plurality of elements or steps. See, Office Action, page 2. 
Without acquiescing to the merits of the objection and solely to expedite prosecution, the claims have been reformatted as reflected in the claims listing submitted herein and are consistent with the Examiner's suggestions. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the objection. 
In response, Applicant’s timely response is appreciated, and said Objection is not re-issued herein.
 
Claim Rejections - 35 U.S. C. § 112 
It is asserted, that claims 17 and 34-42 are rejected as allegedly indefinite
Specifically, claims 17, 36-40, and 42 are allegedly unclear because these claims recite ingredients of a liquid coffee concentrate in an amount that are based on dry matter or coffee solids. See, Office Action, page 3. The Examiner asserts "[i]t is unclear as to how a liquid composition comprises dry ingredients, or amounts of ingredients remaining in a dry state since the composition is a liquid." Id. Applicant traverses the rejection for the reasons that follow. 
The characterization of components present in liquid food products, including beverages and concentrates, by the dry matter that remains after the removal of 
For example, Nielsen (Food Analysis, 4th Ed., Chapter 6, p. 85-104 (2010)) notes that "[o]ne of the most fundamental and important analytical procedures that can be performed on a food product is an assay for the amount of moisture. The dry matter that remains after moisture removal is commonly referred to as total solids." Nielsen, p. 87, Section 6.1.1. Nielsen goes on to list a number of food items, beverages, and concentrates -- many of which are in the liquid form -- as examples in which the solids content is important (e.g., "(b) liquid cane sugar (67% solids) and liquid corn sweetener (80% solids)...(d) Glucose syrup must have >70% total solids"). Id. Accordingly, the skilled artisan would understand that "dry matter solids content" is an inherent property of the liquid coffee concentrate and would not be confused by the recitation of this property of the liquid coffee concentrate. In further support, claim 11 of U.S. Patent No. 5,620,733 recites a liquid coffee extract with a dry matter solids content, and col 2, lines 14-16 refer to a liquid having a dry matter content. 
As known to those skilled in the art, the dry matter solids content of a liquid composition is a standard measurement of the mass of a component of the liquid the dry matter solids content of a composition, such as the claimed liquid coffee concentrate, is a property of the composition itself
As an example, Mestdagh (Mestdagh et al., The Craft and Science of Coffee, Chapter 15, p. 355-380 (2017)) states: 

    PNG
    media_image1.png
    168
    579
    media_image1.png
    Greyscale

Clearly, this confirms that coffee concentration (strength) refers to the concentration of soluble solids. 
The fact that drying is needed in order to determine the weight of the remaining solids does not change the fact that these soluble solids are present in the liquid, in dissolved form, in the concentration so determined. The same concept of coffee strength (solubles concentration) is referenced in the coffee brewing chart in Bunn Coffee Basics (2011) on page 4. Thus, as evidenced by these references and common knowledge in the art, dry matter solids is an industry-accepted standard for the measurement of the strength or concentration of a liquid coffee. 

In view of the above, liquid coffee concentrates are commonly characterized by their dry matter solids content. Thus, it is also well known to a person of ordinary skill in 
However, for the sole purpose of furthering prosecution and without conceding on the merits, the present claims are amended to recite (i) "coffee solids" instead of "dry matter solids" and (ii) specify that the "coffee solids" are water extracted coffee substances. These amendments are provided to clarify that "coffee solids" refer to the solid substances that are solubilized in the liquid form in the claimed liquid coffee concentrates and are present as dry matter after drying. Applicant proposes these amendments as such amendments overcame a similar rejection raised by the same Examiner in U.S. Application 14/806,400. See, Amendment and Reply filed on October 24, 2018. 
For at least the above reasons, Applicant respectfully requests reconsideration and withdrawal of the indefiniteness rejection. 
In response, Applicant amends the claim to replace the phrase dry matter with coffee solids, however, the two are synonyms in light of the pending Specification, therefore the matter of clarity stands, as elaborated on above.
Those of skill in the art understand that dry matter a liquid food, in this case now referred to as “coffee solids”, refers to a tested sample of the liquid after it is subjected to a method of dehydration, and then destructive testing.
Those in the art understand several methods that are implored for such a process, including: from oven drying; to wherein the food is heat drying at normal 
The dehydration method is only the first step used in determining the contents of the compositions tested.  
After steps of dehydration, the dry matter is divided into samples for further testing, then the samples are subjected to a variety of test methods specific to the type of components measured.  Many of these tests are known to be destructive methods of testing, to digest the food matter with acids at high temperatures, because the dry food need to be chemically digested at high heat to break it down into specific components.
Therefore the method of dehydrating the food composition, does not provide amounts of components in the liquid composition, however, a showing of those in the dehydrated/destroyed product thereof. Said contents are not and cannot be determined by mere water removal.  
In this case the pending Specification does not disclose the method steps for content determination, therefore in light of the disclosure, it is unclear if the claimed amounts of ingredients in the liquid coffee claimed are toward a final dehydrated product achieved in a method of using the claimed liquid product for destructive testing, or the liquid product itself, as claimed.
Applicant admits that amounts by dry matter (i.e. coffee solids) are a result of a process of using the coffee concentrate claimed in a process (several times throughout), wherein the coffee product is dehydrated and then measured as part of the dry matter that remains after the removal of moisture, wherein the appropriate characterization of components presented by this unit, in the claimed liquid coffee concentrate, are properties of the composition itself. 
Therefore, with regard to the prior art, the term/phrase "coffee solids"  encompasses dry matter properties inherent to the composition.

Claim Rejections - 35 U.S.C. § 103(a) 
It is asserted, that as reflected in independent claim 17, the pending claims are directed to liquid coffee concentrates comprising: (i) at least 1.25 mg/kg coffee solids of 2-phenyl-3-(2-furyl)-2-propenal; (ii) 8.5 pg/kg coffee solids or less of beta-damascenone, wherein the liquid coffee concentrate has a Quinic acid/Quinic acid lactone mol/mol ratio between 10 and 100, and a pH of 4.8 to 6, and wherein the coffee solids are water extracted coffee substances. 
The cited references do not teach or disclose the subject matter of the recited claims as a whole - that is a liquid coffee concentrate having the 2-phenyl-3-(2-furyl)-2-propenal, beta-damascenone, Quinic acid, and Quinic acid lactone, each having the amounts or ratios as claimed, at the recited pH range. 
In response, please see the modified teaching above.

It is asserted, that as discussed in the specification as filed, liquid coffee concentrates prior to the present application were unstable over time and became increasingly acidic, resulting in liquid coffee concentrates that become undrinkable. See, Specification, Paragraph [0004]. In contrast, the liquid coffee concentrates recited in the present claims have improved storage stability and as such retain good flavor (reduced 
The cited references do not disclose or teach improving storage stability by achieving the specific amounts of 2-phenyl-3-(2-furyl)-2-propenal and beta-damascenone, specific ratio of Quinic acid/Quinic acid lactone, and specific pH range as claimed. 
In response, the modified teaching, in Tonyes, provides that liquid coffee concentrates made by including using a step of heat treating a base made from coffee beans (Ex. 1, Fig. 1), wherein no aromatics are taught to be removed, provides the benefits of driving the naturally occurring acid generating reactions in the liquid coffee concentrate to completion to form a stabilized liquid coffee concentrate (0020) that has an extended shelf life wherein the pH of the coffee concentrate remains constant over 12 months or more (0021). Therefore this argument is not persuasive.

It is asserted, that the cited combination of references, nor Hucke, does not teach or suggest the claimed QA/QaL ratio. 
In response, the examiner does not agree, however, to move prosecution forward, please see the modified teaching above.


While the Examiner acknowledges that Smits does not disclose 2-phenyl-3-(2-furyl)-2- propenal, Demole is relied upon for disclosing a product comprising 2-phenyl-3-(2-furyl)-2- propenal. The Examiner mainly reiterates her rationale for using Demole as set forth in previous Actions - that Demole's disclosure of 2-phenyl-3-(2-furyl)-2-propenal as a flavoring beneficial for aromatization in liquid foods, including coffee products, allegedly encompasses the recited "at least 1.25 mg/kg coffee solids of 2-phenyl-3-(2-furyl)-2-propenal." See, Office Action, page 5. 
Contrary to the Examiner's assertion, there is no disclosure or teaching of "at least 1.25 mg/kg coffee solids of 2-phenyl-3-(2-furyl)-2-propenal" in the context of coffee or coffee related products in Demole. While Demole discusses using 2-phenyl-3-(2-furyl)-2-propenal, Demole's main focus is on using 2-phenyl-3-(2-furyl)-2-propenal as a flavoring component in tobacco or tobacco related products. 
In fact, Demole's approach to using 2-phenyl-3-(2-furyl)-2-propenal as a flavoring agent is completely different than the claimed liquid coffee concentrate, which itself comprises the claimed amount of 2-phenyl-3-(2-furyl)-2-propenal. Specifically, Demole describes adding exogenous 2-phenyl-3-(2-furyl)-2-propenal as a flavoring agent for tobacco and foodstuffs/beverages. 
Demole does not even relate to methods of making coffee, let alone the claimed liquid coffee concentrates. In fact "coffee" is mentioned only once in the entire reference, where it is classified as an example of a "foodstuff." In particular, Demole provides the following: "The term 'foodstuff,' as used throughout the present Nowhere does Demole disclose adding 2- phenyl-3-(2-furyl)-2-propenal to liquid coffee concentrates. Even if 2-phenyl-3-(2-furyl)-2- propenal were added to a foodstuff, such as coffee, it would not result in the claimed liquid coffee concentrates, and Demole provides no motivation to use 2-phenyl-3-(2-furyl)-2-propenal in liquid coffee concentrates. 
As Demole relates to the use of exogenous 2-phenyl-3-(2-furyl)-2-propenal as a flavoring agent for tobacco and foodstuffs/beverages, a person of ordinary skill in the art interested in formulating liquid coffee concentrates would not find Demole relevant and as such, would not even consider the teachings of Demole. Indeed, there is no teaching or suggestion in Demole relating to liquid coffee concentrates as recited in the claims. In addition, Demole does not provide any guidance on the amount of 2-phenyl-3-(2-furyl)-2-propenal that a person of ordinary skill in the art might add to a liquid coffee product to achieve a desired aroma. Accordingly, Demole is not in the same field of endeavor as the present technology, and is not reasonably pertinent to the problems faced by the inventor. Thus, a person of ordinary skill in the art would not have been motivated by Demole to add 2-phenyl-3-(2-furyl)-2-propenal to the liquid coffee concentrate of Smits, which is completely silent with regard to 2-phenyl-3-(2-furyl)-2-propenal, to arrive at the present claims. 
-2-propenal is in the composition as a whole." Final Office Action dated August 19, 2020, page 4 (emphasis added). However, this assertion is flawed as independent claim 17 recites a liquid coffee concentrate comprising "at least 1.25 mg/kg coffee solids of 2-phenyl-3-(2-furyl)-2-propenal," not just some 2-phenyl-3-(2- furyl)-2-propenal. 
Nor is there any discussion in Demole about using 2-phenyl-3-(2-furyl)-2-propenal to improve the shelf life of its products, let alone any discussion about improving stability of its products over time. Specifically, the Examiner's assertion does not take into account that liquid coffee concentrates having less than 1.25 mg/kg coffee solids of 2-phenyl-3-(2-furyl)-2-propenal are outside of the recited claims and do not exhibit the improved shelf life stability as evidenced by the Examples from the present specification. See, Specification, LCC# 8 at Table 3, LCC# 19 at Table 6 and Figure 5, and LCC# 22 at Table 7.
In response, the examiner does not agree with Applicant in this matter, as Demole clearly provides a generic teaching of the use of the flavoring agent for use in coffee products (2, 10+), wherein said flavoring is used in amounts of 1 to 10 ppm (1 to 10 mg/kg) of flavorings, such as: 2-phenyl-3-(2-furyl)-2-propenal for the benefit of aromatization (2, 10+).  However, as a matter of customer service, Grab is also 

It is asserted, that the cited combination of references does not teach or suggest beta- damascenone. With regard to the beta-damascenone, the Examiner relies on Ott because "Ott illustrates that the art finds the use of beta-damascenone as being suitable for similar intended uses." Office Action, page 6. However, the main teaching of Ott is directed at a completely different compound, 1-nonen-3-one, which Ott uses to improve the flavor of dairy products and coffee -15-4890-0 extracts (not liquid coffee concentrates, as claimed). Even further, Ott merely mentions beta- damascenone in a laundry list of compounds known to be involved in dairy or coffee aroma, which can be mixed with 1-nonen-3-one (see, e.g., Ott, col. 2, line 20). 
There is no teaching in Ott regarding what amounts of beta-damascenone would be appropriate in liquid coffee concentrates, let alone any product. 
Furthermore, as discussed in the specification, it is the inventors of the present application who discovered the correlation between an off-taste and the maximum level of beta- damascenone in a liquid coffee concentrate. See, Specification, Paragraph [0063]. Specifically, the inventors found that liquid coffee concentrates having a beta-damascenone of 8.5 pg/kg dry matter solids or less have practically no off-taste. Id. Ott does not teach or suggest how to prevent an off-taste in liquid coffee concentrates or using a specific amount of beta-damascenone to prevent an off-taste. 
In response, Applicant appears to desire one anticipatory reference, however, this is not the standard of examination.  Ott does not provide a laundry list of foods that 
The teaching is toward coffee products, the generic group of foods that is claimed, therefore it is relevant.  Further, both coffee extracts and coffee concentrates are species of foods extracted from coffee, therefore they are similar art.

It is asserted, that the cited combination of references does not teach or suggest the recited pH range. The Examiner acknowledges that Smits does not discuss the pH of its product and relies on Tonyes for disclosing a pH of 4.7 to 5.3 of a liquid coffee concentrate. The portions of Tonyes cited by the Examiner (paragraphs [0025], [0020], [0021]) describe adding different amounts of alkali to a liquid coffee concentrated base to achieve a desired pH level. However, Applicant reiterates that the comparative example described at paragraphs [0126]-[0131] of the present application as filed provides a comparison with Tonyes (US 2010/0316784). 
As demonstrated by this comparative example, the coffee concentrate prepared by the method of Tonyes has a short shelf life and has a sour off taste. This example clearly demonstrates that the claimed liquid coffee concentrate is a different product than that which is disclosed by Tonyes. Accordingly, a person of ordinary skill in the art would not be motivated to modify the method of Smits, which does not produce the claimed product, by looking to Tonyes, which also does not produce the claimed product, as demonstrated by the present application. 
In response, para. 0006 of the pending specification, mentions that the acidification process of US 2010/0316784 fails to produce products of sufficient shelf-life 
Then in para. 0126 of the pending specification, it is noted that the pH drops below 5.0 within 8 weeks in the liquid coffee concentrate of one embodiment of US 2010/0316784.  
Applicant does not provide any details as to:
the storage conditions of the embodiment of Tonyes that they tested;
the background, training, or directions provided to said experts that taste the liquid coffee concentrate of Tonyes;
testing of all of the edible alkali sources taught by Tonyes;
a range of pH which the Tonyes embodiment is tested;
the variety of percentages of beans taught by Tonyes;
the amount of coffee solids in the product made;
thermally treating the liquid coffee concentrate, wherein completion as evidenced by a drop in pH of about 0.5 to about 1.5 pH units  after thermal treatment is observed;  
blending about 0.1 to about 0.16 grams of an edible alkali source per percent of coffee solids to the concentrate base in order to artificially increase the pH of the liquid coffee concentrate base between about 0.5 to about 1.5 pH units to form a stabilized liquid coffee concentrate; and 

Therefore, although Applicant’s time to make said experiment is appreciated, it appears to be lacking in several of the teaching’s methodology, and therefore is not considered a proper showing.

It is asserted, that to the extent the rejection is based on an assertion that a person of ordinary skill in the art could have added 2-phenyl-3-(2-furyl)-2-propenal, Quinic acid/Quinic acid lactone mol/mol ratio, beta-damascenone, and a pH range as claimed to a composition according to Smits, Applicant emphasizes that such a rationale for rejection is improper as a matter of law. As set forth in MPEP § 2143.01, a "statement that modifications of the prior art to meet the claimed invention would have been 'well within the ordinary skill of the art at the time the claimed invention was made' because the references relied upon teach that all aspects of the claimed invention were individually known in the art is not sufficient to establish a primafacie case of obviousness without some objective reason to combine the teachings of the references." MPEP § 2143.01(IV) (emphasis added). See also Belden Inc. v. Berk-TekLLC, 805 F.3d 1064, 1073 (Fed. Cir. 2015) (holding that a proper obviousness rejection must show that "a skilled artisan not only could have made but would have been motivated to make the combinations or modifications of prior art to arrive at the claimed invention."); Personal Web Tech. LLC. v. Apple, Inc., 848 F.3d 987, 993 (Fed. Cir. 2017) (finding the rejection "seems to say no more than that a skilled artisan, once 
As discussed in MPEP § 2143, the Federal Circuit decision in In re Omeprazole Patent Litigation, 536 F.3d 1361 (Fed. Cir. 2008), stands for the principle that an invention that stems from "the discovery of a previously unknown problem" can be non-obvious even if the claimed solution appears obvious in hindsight. As summarized in the MPEP, the court found the Omeprazole formulation at issue was "not obvious because the flaws in the prior art formulation that had prompted the modification had not been recognized. Thus there would have been no reason to modify the initial formulation, even though the modification could have been done." MPEP § 2143(I)(A) (Example 3) (discussing In re Omeprazole, 536 F.3d at 1380-81). A similar scenario arises here, where a person of ordinary skill in the art would have had no reason to modify the compositions of Smits, and certainly would not have been motivated to do so by -18-4890-0647-8856.2Demole, Ott, Clarke, Hucke, and Tonyes. See also MPEP § 2141.02 (discussing case law holding that "[A] patentable invention may lie in the discovery of the source of a problem even though the remedy may be obvious once the source of the problem is identified. This is part of the 'subject matter as a whole' which should always be considered in determining the obviousness of an invention under 35 U.S.C. § 103.") (quoting In re Sponnoble, 405 F.2d 578, 585 (CCPA 1969)). Thus, the rejections for alleged obviousness should be withdrawn. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793